Per Curiam.
When considered in relation to the pleadings and the charge, the only reasonable interpretation of the verdict is that the jury found that the collision and all resulting damages were caused by the actionable negligence of defendant and by the actionable negligence of plaintiff. Hence, the verdict supports the judgment. See Nicholson v. Dean, 267 N.C. 375, 148 S.E. 2d 247, and cases cited.
There was no objection by plaintiff to the issues as submitted. Plaintiff, by exceptions to the charge, undertakes to challenge the sufficiency of the evidence to warrant submission of the second issue. However, careful examination of the evidence compels the conclusion that, when considered in the light most favorable to defendant, it was sufficient to require submission of the second issue and to support the jury’s verdict with reference thereto.
Each of plaintiff’s assignments of error has received careful consideration. In our view, none discloses prejudicial error. The verdict and judgment will not be disturbed.
No error.